Citation Nr: 0907290	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1972.  Service in Vietnam is indicated by the evidence of 
record.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which denied the Veteran's claim of 
entitlement to service connection for PTSD.  

Procedural history

The February 1993 claim

The Veteran's initial February 1993 claim of entitlement to 
service connection for PTSD was denied in an unappealed 
November 1993 RO rating decision.  

The January 2000 claim

The Veteran's January 2000 claim seeking to reopen the claim 
was denied for lack of new and material evidence in an August 
2000 rating decision.  The Veteran disagreed, but he failed 
to file a timely appeal (a substantive appeal was filed in 
October 2001).  Once notified that his appeal was untimely, 
the Veteran disagreed and appealed the RO's decision that his 
appeal of the August 2000 rating decision was untimely.  See 
38 U.S.C.A. § 7105(c)(West 2002).

In a January 2004 decision, the Board determined that the 
appeal was untimely and that it lacked jurisdiction over the 
Veteran's January 2000 claim.  The record does not indicate 
that the Veteran appealed the Board's January 2004 decision, 
and therefore it is a final decision.  See 38 C.F.R. § 
20.1100 (2008).  



The current claim

The RO, in finding that the Veteran's October 2001 
substantive appeal was untimely filed, accepted it as a claim 
to reopen the previously-denied PTSD claim.  The RO reopened 
the claim in a July 2003 rating decision.  The Veteran 
expressed disagreement with that decision in October 2003.  

In its January 2004 decision, the Board determined that in 
light of the Veteran's October 2003 disagreement the RO was 
required to produce a statement of the case (SOC) pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a 
SOC, and the Veteran perfected an appeal.  

In October 2004, the Veteran presented testimony at a hearing 
at the RO before a local hearing officer.  In October 2006, 
the Veteran presented testimony at a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ).  Transcripts of 
both hearings have been associated with the Veteran's VA 
claims folder.  

In April 2007, the issue of service connection for PTSD was 
remanded by the Board for further development.  The VA 
Appeals Management Center (AMC) continued the previous denial 
in a January 2008 supplemental statement of the case (SSOC).  
In July 2008 decision, the issue of service connection for 
PTSD was again remanded for further development.  The VA AMC 
continued the previous denial in a November 2008 SSOC.  The 
Veteran's VA claims folder was returned to the Board for 
further appellate proceedings.  

The Board notes that, in response to the above-mentioned 
November 2008 SSOC, the Board received a SSOC Notice Response 
from the Veteran on December 8, 2008 which requested that he 
be given thirty days to submit evidence or information 
regarding his appeal.  The thirty day period has expired and 
no additional information or evidence has been received from 
the Veteran.  Accordingly, the Board will adjudicate the 
appeal.  



FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the Veteran's claimed in-service 
stressors. 


CONCLUSION OF LAW

1.  PTSD was not incurred as a result of the Veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in January 2004, April 2007 and July 2008.  In 
January 2004, the Board instructed the RO to produce a SOC in 
response to the Veteran's October 2003 NOD.  In April 2007 
and July 2008, the Board instructed the Veteran's Benefits 
Administration (VBA) schedule the Veteran for a VA 
examination.  After each remand by the Board, AOJ was then to 
readjudicate the claim.  

In response to the January 2004 Board remand, a SOC was 
furnished to the Veteran in May 2005.  In response to the 
April 2007 Board remand, the Veteran underwent a VA 
examination in November 2007, and the claim was readjudicated 
in a SSOC in January 2008.  In July 2008, the Board found 
that the November 2007 VA examination was not compliant under 
the provisions of Stegall v. West, 11 Vet. App. 268, 271 
(1998), as it was conducted by a psychiatrist rather than a 
psychologist.  Accordingly, the appeal was again remanded for 
a VA examination.  The AMC readjudicated the claim in the 
November 2008 SSOC.  Thus, the Board's remand instructions 
have been complied with.  See Stegall, supra [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated April 14, 2003, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals Medical 
Centers (including private facilities where VA authorized 
treatment)."  With respect to private treatment records, the 
letter informed the Veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records.  

The April 2003 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter]   

The Board notes that the April 2003 letter specifically 
requested of the Veteran:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This informed the Veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision letters dated October 18, 2006 and April 23, 2007 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the October 2006 and April 
2007 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

The Board recognizes that the Dingess notice letters were 
mailed to the Veteran after adjudication of the claim by the 
RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, any timing error concerning Dingess notice was cured 
with the readjudication in the November 2008 SSOC.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

In any event, because the Veteran's claim is being denied, 
element (4) and (5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with several VA examinations.  
As will be explained in greater detail below, VA has 
attempted to verify the Veteran's claimed stressors through 
the Center for Unit Records (CURR).  

A review of the claims folder reflects that the Veteran was 
awarded disability benefits from the Social Security 
Administration (SSA).  In particular, the claims folder 
contains a an award letter and notice of decision from the 
SSA Office of Hearings and Appeals.  While the Veteran 
submitted the award letter at a October 2004 DRO hearing, no 
other SSA records have been associated with the claims 
folder.  For reasons stated immediately below, the Board 
finds that additional inquiry concerning SSA records is not 
needed.  

As will be further discussed below, the crucial element with 
respect to this claim is the existence of a confirmed 
stressor.  The Veteran has submitted statements concerning 
his alleged stressors directly to VA.  The Board finds that 
it is highly unlikely that SSA records would contain 
different or additional evidence concerning a stressor, since 
the award of SSA benefits involves the existence of 
disabilities, but (unlike VA) not their etiology.  Therefore, 
a remand to obtain SSA records is not necessary, because the 
Veteran has not suggested that they are pertinent to his 
claim, and the record does not suggest that relevant evidence 
would be contained in the SSA records.  See Brock v. Brown, 
10 Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in October 2006 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a Veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the Veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met:  (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With respect to element (1), a current diagnosis of PTSD, the 
Veteran has been diagnosed with PTSD on several occasions.  

With respect to element (2), combat status or a confirmed 
stressor, the Veteran did not receive any decorations or 
awards indicative of combat status.  His military 
occupational specialty during his service in Vietnam was 
stock control specialist, which is not ordinarily associated 
with combat.  There are no awards and decorations indicative 
of combat status.  The Veteran's service personnel records 
and service treatment records are negative for any indication 
of combat status while in Vietnam.  

Given the lack of any objective evidence of participation in 
combat in the Veteran's military records, the Board finds 
that combat status has not been demonstrated in this case.  
Since combat status has not been demonstrated, the Veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the Veteran's testimony.

The Veteran has been less than specific regarding his alleged 
combat stressors.  
He has testified at the above-mentioned October 2006 hearing 
that he was stationed in Vung Tau in late 1968 when another 
soldier was burned while trying to clear vegetation by 
igniting jet fuel.  Additionally, the Veteran indicated that 
he was stationed in Can Tho in early 1969 when four soldiers 
on guard duty were found with their throats cut.  According 
to the Veteran, none of these soldiers were in his unit.  The 
Veteran also indicated that while in Vietnam, he saw many 
wounded people and body bags.  He was not specific concerning 
these incidents.  

The Veteran was informed by a February 23, 2004 VCAA letter 
that specific details of incidents that occurred during 
service would be required to establish PTSD.  
The Veteran was asked submit a statement detailing names, 
dates and locations in order elicit the facts necessary to 
verify his alleged stressors.  He has not done so.  

An attempt was made to verify the above-mentioned stressors 
with CURR in November 2004.  In April 2005, CURR replied with 
a history of the Veteran's units from January 1968 to August 
1969 and results from searches of the morning reports of each 
unit for August 1968 and January 1969.  These revealed no 
personnel listed as killed.  The CURR report determined that 
the Veteran would have to provide more specific information 
(i.e., full name, complete unit designation to company level, 
etc.) for the CURR to provide research concerning casualties.  
See a April 2005 CURR response.  The Veteran has failed to do 
so.  

In short, the stressors alleged by the Veteran are lacking 
details which would make verification possible.  Given the 
lack of any objective evidence of the occurrence of the 
claimed stressors and the lack of specific details concerning 
the Veteran's claimed stressors, the Board finds the 
Veteran's stressors to be unverifiable.
The Board therefore finds that the second element of 38 
C.F.R. § 3.304(f) has not been satisfied.  The Veteran's 
claim fails on this basis.

With respect to a nexus opinion offered by the September 2008 
VA medical examiner, which is based on the Veteran's self 
report of in-service stressors, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); see also Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

For the sake of completeness, the Board will address the 
remaining element of 38 C.F.R. § 3.304(f), medical evidence 
of a nexus between the Veteran's PTSD and his claimed PTSD 
stressors.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].

With respect to element (3), the record does contain evidence 
of a medical link between the Veteran's claimed stressors and 
his PTSD.  See the September 2008 VA examination report.  

However, as has been discussed above, there is no objective 
evidence that the Veteran was exposed to the claimed 
stressors while in military service.  Therefore, the 
underlying premise of the September 2008 VA medical 
examiner's nexus opinion, namely that the Veteran's PTSD is 
the result of his claimed stressors, is incorrect.  It 
appears that the September 2008 VA medical examiners relied 
upon the Veteran's own unsupported statements concerning his 
exposure to purported in-service stressors.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for PTSD have not been met.  
A preponderance of the evidence is against the Veteran's 
claim.  
The benefits sought on appeal are therefore denied.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


